DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 October 2021 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 
Claim(s) 7 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The limitation “the third region is arranged between the first region and the second region in the predetermined direction” recited in claim 7 does not appear to further limit or include the newly added limitation “boundary between the first region and the second region” recited in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 2, 5-9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 2014/0008525) in view of Davis (Programmable diffractive optical elements using spatial light modulators, Proceedings of SPIE Vol. 1911 (August 1993), pp. 214-225) and Li et al. (Selective plane illumination microscopy with structured illumination based on spatial light modulators, Proceedings of SPIE Vol. 8949, 89491S (March 2014), 5 pages).
	In regard to claim 1, Simon et al. disclose an image acquisition device for acquiring an image of an observation target by radiating structured illumination light, the image acquisition device comprising:
(a) a light source configured to output light (e.g., “… source (SRC) 10 generates a source light beam 12 that is focused to a point location on a sample 14 …” in paragraph 16);
(b) a spatial light modulator having a plurality of pixels two-dimensionally arranged and configured to modulate a phase of the light output from the light source for each of the plurality of pixels (e.g., “… spatial modulator 16 applies a spatial pattern of modulation (shown as M(y)) to the source light beam 12 …” in paragraph 16);
(c) an objective lens configured to radiate the modulated light to the observation target (e.g., “… objective (OBJ) 18 gathers modulated light from the point location of the sample 14 and generates an image light beam 20 … condenser lens 38 … condenser lens 42 … in many cases the microscope operates based on reflection of light from the sample, and in such a case the condenser lens 38/42 and objective lens 22 may be the same lens …” in paragraphs 17, 21, 23, and 26);
(d) a photodetector configured to capture an image of the light from the observation target (e.g., “… coincidence detector 30 … image of a two-dimensional area of the sample 14 is ” in paragraph 17); and
(e) a controller configured to control an amount of phase modulation for each of the plurality of pixels in accordance with a phase pattern in which phase values corresponding to the plurality of pixels are two-dimensionally distributed, the phase pattern generated based on a predetermined basic phase pattern including a first region in which the phase value continuously increases in a predetermined direction and a second region in which the phase value continuously decreases in the predetermined direction and facing the first region in the predetermined direction, wherein the phase value is continuous at a boundary between the first region and the second region, wherein a first amount of phase delay of light modulated by the first region is based on the phase value being continuous at the boundary between the first region and the second region and the first absolute value of the gradient of the phase value in the first region, wherein a second amount of phase delay of light modulated by the second region is based on the phase value being continuous at the boundary between the first region and the second region and the second absolute value of the gradient of the phase value in the second region (e.g., “… FIGS. 2 and 3 are graphs depicting examples of the spatial dependence of the modulation applied by the spatial modulator 16. FIG. 2 shows an example in which the phase delay Φ(y) has a linear characteristic, having a peak value Φmax at the optical axis (y =0) and diminishing linearly toward zero at a distance R from the optical axis (such that R represents the radius of a circular pattern transverse to the optical axis). It will be appreciated that the pattern may be inverted and/or translated vertically without loss of generality. FIG. 3 shows ” in paragraph 20).
While Simon et al. also disclose (paragraph 20) that “… Other patterns are possible …”, the device of Simon et al. lacks an explicit description that the predetermined basic phase pattern includes a constant phase value in a direction orthogonal to the predetermined direction in both the first region and the second region, wherein the basic phase pattern is non-axisymmetric with respect to a straight line passing through a center in the predetermined direction and orthogonal to the predetermined direction, and wherein the second amount is larger than the first amount based on the second absolute value larger than the first absolute value.  However, phase patterns are well known in the art (e.g., see “… product of the Fourier transform of the desired output function and the converging lens function is first computed as Z*(u,v)F*(u,v) and written onto the SLM. When the SLM is illuminated as shown in Fig. 7, the encoded lens takes the Fourier transform of F*(u,v) producing f(x,y) at the focal plane of the lens … interconnecting an input beam to a large number of output locations8. In some applications, the locations of the output beams may change. In other cases, it may be necessary to direct more energy to one location compared with another as shown schematically in Figure 10. Both of these can be accomplished by writing the desired output function as t(x,y) = ∑anδ(x-xn,y-yn) (3) where (xn,yn) are the output locations, and the coefficients an are weights assigned to each location … Anamorphic Fourier transform systems allow scaling of the Fourier transform to increase the resolution of one axis relative to the other …” on pp. 218, 219, and 221 of Davis and “… Fig. 1. Phase patterns applied on the SLM. Gray values of the figure from 0 to 255 correspond linearly to phase shifts from 0-2π. (a) The phase pattern for a biprism …” on pg. 89491S-2 of Li et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional phase pattern (e.g., comprising a anamorphic constant phase value in a direction orthogonal to the predetermined direction in both the first region and the second region whereby the basic phase pattern is non-axisymmetric with respect to a straight line passing through a center in the predetermined direction and orthogonal to the predetermined direction, and wherein the second amount is larger than the first amount based on the second absolute value a2 larger than the first absolute value a1 in t(x,y) = ∑anδ(x-xn,y-yn)) for the unspecified phase pattern of Simon et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional phase pattern (e.g., comprising a anamorphic constant phase value in a direction orthogonal to the predetermined direction in both the first region and the second region whereby the basic phase pattern is non-axisymmetric with respect to a straight line passing through a center in the predetermined direction and orthogonal to the predetermined direction, and wherein the second amount is larger than the first amount based on the second absolute value a2 larger than the first absolute value a1 in t(x,y) = ∑anδ(x-xn,y-yn)) as the unspecified phase pattern of Simon et al.
	In regard to claim 2 which is dependent on claim 1, Simon et al. also disclose that the phase value linearly increases in the predetermined direction in the first region and the phase value linearly decreases in the predetermined direction in the second e.g., “… FIG. 2 shows an example in which the phase delay Φ(y) has a linear characteristic, having a peak value Φmax at the optical axis (y =0) and diminishing linearly toward zero at a distance R from the optical axis (such that R represents the radius of a circular pattern transverse to the optical axis) …” in paragraph 20).
	In regard to claim 5 which is dependent on claim 1, Simon et al. also disclose that the first region and the second region are adjacent to each other and the phase values are continuous at a boundary therebetween (e.g., “… FIG. 3 shows another example in which the phase delay Φ(y) has a Gaussian characteristic …” in paragraph 20).
	In regard to claim 6 which is dependent on claim 1, while Simon et al. also disclose (paragraph 20) that “… Other patterns are possible …”, the device of Simon et al. lacks an explicit description that the basic phase pattern further includes a third region in which the phase value is constant.  However, phase patterns are well known in the art (e.g., see “… product of the Fourier transform of the desired output function and the converging lens function is first computed as Z*(u,v)F*(u,v) and written onto the SLM. When the SLM is illuminated as shown in Fig. 7, the encoded lens takes the Fourier transform of F*(u,v) producing f(x,y) at the focal plane of the lens … interconnecting an input beam to a large number of output locations8. In some applications, the locations of the output beams may change. In other cases, it may be necessary to direct more energy to one location compared with another as shown schematically in Figure 10. Both of these can be accomplished by writing the desired output function as t(x,y) = ∑anδ(x-xn,y-yn) (3) where (xn,yn) are the output locations, and the coefficients an are weights assigned to each location … Anamorphic Fourier transform systems allow scaling of the Fourier transform to increase the resolution of one axis relative to the other …” on pp. 218, 219, and 221 of Davis and “… Fig. 1. Phase patterns applied on the SLM. Gray values of the figure from 0 to 255 correspond linearly to phase shifts from 0-2π. (a) The phase pattern for a biprism …” on pg. 89491S-2 of Li et al.).  It should be noted that “when a patent ”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional phase pattern (e.g., comprising “product of the Fourier transform of the desired output function and the converging lens function” such as a constant third phase region between the first region and the second region) for the unspecified phase pattern of Simon et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional phase pattern (e.g., comprising “product of the Fourier transform of the desired output function and the converging lens function” such as a constant third phase region between the first region and the second region) as the unspecified phase pattern of Simon et al.
	In regard to claim 7 which is dependent on claim 6 in so far as understood, while Simon et al. also disclose (paragraph 20) that “… Other patterns are possible …”, the device of Simon et al. lacks an explicit description that the third region is arranged between the first region and the second region in the predetermined direction.  However, phase patterns are well known in the art (e.g., see “… product of the Fourier transform of the desired output function and the converging lens function is first computed as Z*(u,v)F*(u,v) and written onto the SLM. When the SLM is illuminated as shown in Fig. 7, the encoded lens takes the Fourier transform of F*(u,v) producing f(x,y) at the focal plane of the lens … interconnecting an input beam to a large number of output locations8. In some applications, the locations of the output beams may change. In other cases, it nδ(x-xn,y-yn) (3) where (xn,yn) are the output locations, and the coefficients an are weights assigned to each location … Anamorphic Fourier transform systems allow scaling of the Fourier transform to increase the resolution of one axis relative to the other …” on pp. 218, 219, and 221 of Davis and “… Fig. 1. Phase patterns applied on the SLM. Gray values of the figure from 0 to 255 correspond linearly to phase shifts from 0-2π. (a) The phase pattern for a biprism …” on pg. 89491S-2 of Li et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional phase pattern (e.g., comprising “product of the Fourier transform of the desired output function and the converging lens function” such as a constant third phase region between the first region and the second region) for the unspecified phase pattern of Simon et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional phase pattern (e.g., comprising “product of the Fourier transform of the desired output function and the converging lens function” such as a constant third phase region between the first region and the second region) as the unspecified phase pattern of Simon et al.
	In regard to claim 8 which is dependent on claim 6, while Simon et al. also disclose (paragraph 20) that “… Other patterns are possible …”, the device of Simon et al. e.g., see “… product of the Fourier transform of the desired output function and the converging lens function is first computed as Z*(u,v)F*(u,v) and written onto the SLM. When the SLM is illuminated as shown in Fig. 7, the encoded lens takes the Fourier transform of F*(u,v) producing f(x,y) at the focal plane of the lens … interconnecting an input beam to a large number of output locations8. In some applications, the locations of the output beams may change. In other cases, it may be necessary to direct more energy to one location compared with another as shown schematically in Figure 10. Both of these can be accomplished by writing the desired output function as t(x,y) = ∑anδ(x-xn,y-yn) (3) where (xn,yn) are the output locations, and the coefficients an are weights assigned to each location … Anamorphic Fourier transform systems allow scaling of the Fourier transform to increase the resolution of one axis relative to the other …” on pp. 218, 219, and 221 of Davis and “… Fig. 1. Phase patterns applied on the SLM. Gray values of the figure from 0 to 255 correspond linearly to phase shifts from 0-2π. (a) The phase pattern for a biprism …” on pg. 89491S-2 of Li et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional phase pattern (e.g., comprising “product of the Fourier transform of the desired output function and the converging lens function” such as a constant third phase region  et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional phase pattern (e.g., comprising “product of the Fourier transform of the desired output function and the converging lens function” such as a constant third phase region interrupts the first region and another constant third phase region interrupts the second region) as the unspecified phase pattern of Simon et al.
	In regard to claim 9 which is dependent on claim 6, while Simon et al. also disclose (paragraph 20) that “… Other patterns are possible …”, the device of Simon et al. lacks an explicit description that the basic phase pattern includes two of the third regions, and wherein one of the third regions is arranged at a side opposite to the second region in the predetermined direction with respect to the first region and the other of the third regions is arranged at a side opposite to the first region in the predetermined direction with respect to the second region.  However, phase patterns are well known in the art (e.g., see “… product of the Fourier transform of the desired output function and the converging lens function is first computed as Z*(u,v)F*(u,v) and written onto the SLM. When the SLM is illuminated as shown in Fig. 7, the encoded lens takes the Fourier transform of F*(u,v) producing f(x,y) at the focal plane of the lens … interconnecting an input beam to a large number of output locations8. In some applications, the locations of the output beams may change. In other cases, it may be necessary to direct more energy to one location compared with another as shown schematically in Figure 10. Both of these can be accomplished by writing the desired output function as t(x,y) = ∑anδ(x-xn,y-yn) (3) where (xn,yn) are the output locations, and the coefficients an are weights assigned to each ” on pp. 218, 219, and 221 of Davis and “… Fig. 1. Phase patterns applied on the SLM. Gray values of the figure from 0 to 255 correspond linearly to phase shifts from 0-2π. (a) The phase pattern for a biprism …” on pg. 89491S-2 of Li et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional phase pattern (e.g., comprising “product of the Fourier transform of the desired output function and the converging lens function” such as a constant third phase region sandwiches the first and second regions) for the unspecified phase pattern of Simon et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional phase pattern (e.g., comprising “product of the Fourier transform of the desired output function and the converging lens function” such as a constant third phase region sandwiches the first and second regions) as the unspecified phase pattern of Simon et al.
	In regard to claim 11 which is dependent on claim 1, Simon et al. also disclose that the phase pattern is a phase pattern in which a lens pattern of a lens shape and the basic phase pattern are superimposed on each other (e.g., “… FIG. 2 shows an example in which the phase delay Φ(y) has a linear characteristic, having a peak value Φmax at the optical axis (y =0) ” in paragraph 20).
	In regard to claim 12, Simon et al. disclose an image acquisition method of acquiring an image of an observation target by radiating structured illumination light, the image acquisition method comprising:
(a) modulating, by a spatial light modulator having a plurality of pixels two-dimensionally arranged, a phase of the light output from a light source for each of the plurality of pixels, the modulating including controlling an amount of phase modulation for each of the plurality of pixels in accordance with a phase pattern generated based on a predetermined basic phase pattern and in which phase values corresponding to the plurality of pixels are two-dimensionally distributed, the basic phase pattern including a first region in which the phase value continuously increases in a predetermined direction and a second region in which the phase value continuously decreases in the predetermined direction and facing the first region in the predetermined direction, wherein the phase value is continuous at a boundary between the first region and the second region, wherein a first amount of phase delay of light modulated by the first region is based on the phase value being continuous at the boundary between the first region and the second region and the first absolute value of the gradient of the phase value in the first region, wherein a second amount of phase delay of light modulated by the second region is based on the phase value being continuous at the boundary between the first region and the second region and the second absolute value of the gradient of the phase value in the second region (e.g., “… source (SRC) 10 ” in paragraphs 16 and 20); and
(b) radiating the modulated light to the observation target and capturing an image of light from the observation target (e.g., “… coincidence detector 30 … image of a two-dimensional area of the sample 14 is obtained by scanning (i.e., moving) the source beam 12 and/or the sample 14 relative to each other and obtaining pixel values at an array of points over the area …” in paragraph 17).
While Simon et al. also disclose (paragraph 20) that “… Other patterns are possible …”, the method of Simon et al. lacks an explicit description that the predetermined basic phase pattern includes a constant phase value in a direction orthogonal to the predetermined direction in both the first region and the second region, wherein the basic phase pattern is non-axisymmetric with respect to a straight line passing through a center in the predetermined direction and orthogonal to the predetermined direction, and wherein the second amount is larger than the first amount based on the second absolute value larger than the first absolute value.  However, phase patterns are well known in the art (e.g., see “… product of the Fourier transform of the desired output function and the converging lens 8. In some applications, the locations of the output beams may change. In other cases, it may be necessary to direct more energy to one location compared with another as shown schematically in Figure 10. Both of these can be accomplished by writing the desired output function as t(x,y) = ∑anδ(x-xn,y-yn) (3) where (xn,yn) are the output locations, and the coefficients an are weights assigned to each location … Anamorphic Fourier transform systems allow scaling of the Fourier transform to increase the resolution of one axis relative to the other …” on pp. 218, 219, and 221 of Davis and “… Fig. 1. Phase patterns applied on the SLM. Gray values of the figure from 0 to 255 correspond linearly to phase shifts from 0-2π. (a) The phase pattern for a biprism …” on pg. 89491S-2 of Li et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional phase pattern (e.g., comprising a anamorphic constant phase value in a direction orthogonal to the predetermined direction in both the first region and the second region whereby the basic phase pattern is non-axisymmetric with respect to a straight line passing through a center in the predetermined direction and orthogonal to the predetermined direction, and wherein the second amount is larger than the first amount based on the second absolute value a2 larger than the first absolute value a1 in t(x,y) = ∑anδ(x-xn,y-yn)) for the unspecified phase pattern of Simon et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious e.g., comprising a anamorphic constant phase value in a direction orthogonal to the predetermined direction in both the first region and the second region whereby the basic phase pattern is non-axisymmetric with respect to a straight line passing through a center in the predetermined direction and orthogonal to the predetermined direction, and wherein the second amount is larger than the first amount based on the second absolute value a2 larger than the first absolute value a1 in t(x,y) = ∑anδ(x-xn,y-yn)) as the unspecified phase pattern of Simon et al.
	In regard to claim 13, Simon et al. disclose a spatial light modulation unit for use in a structured illumination microscope, the spatial light modulation unit comprising:
(a) a spatial light modulator having a plurality of pixels two-dimensionally arranged and configured to modulate a phase of input light for each of the plurality of pixels and to output modulated light (e.g., “… spatial modulator 16 applies a spatial pattern of modulation (shown as M(y)) to the source light beam 12 …” in paragraph 16); and
(b) a controller configured to control an amount of phase modulation for each of the plurality of pixels in accordance with a phase pattern in which phase values corresponding to the plurality of pixels are two-dimensionally distributed, the phase pattern generated based on a predetermined basic phase pattern including a first region in which the phase value continuously increases in a predetermined direction and a second region in which the phase value continuously decreases in the predetermined direction and facing the first region in the predetermined direction, wherein the phase value is continuous at a boundary between the first e.g., “… FIGS. 2 and 3 are graphs depicting examples of the spatial dependence of the modulation applied by the spatial modulator 16. FIG. 2 shows an example in which the phase delay Φ(y) has a linear characteristic, having a peak value Φmax at the optical axis (y =0) and diminishing linearly toward zero at a distance R from the optical axis (such that R represents the radius of a circular pattern transverse to the optical axis). It will be appreciated that the pattern may be inverted and/or translated vertically without loss of generality. FIG. 3 shows another example in which the phase delay Φ(y) has a Gaussian characteristic. Other patterns are possible …” in paragraph 20).
While Simon et al. also disclose (paragraph 20) that “… Other patterns are possible …”, the device of Simon et al. lacks an explicit description that the predetermined basic phase pattern includes a constant phase value in a direction orthogonal to the predetermined direction in both the first region and the second region, wherein the basic phase pattern is non-axisymmetric with respect to a straight line passing through a center in the predetermined direction and orthogonal to the predetermined direction, and wherein the second amount is larger than the first amount based on the second absolute value larger than the first absolute value.  However, phase patterns are well known in the art e.g., see “… product of the Fourier transform of the desired output function and the converging lens function is first computed as Z*(u,v)F*(u,v) and written onto the SLM. When the SLM is illuminated as shown in Fig. 7, the encoded lens takes the Fourier transform of F*(u,v) producing f(x,y) at the focal plane of the lens … interconnecting an input beam to a large number of output locations8. In some applications, the locations of the output beams may change. In other cases, it may be necessary to direct more energy to one location compared with another as shown schematically in Figure 10. Both of these can be accomplished by writing the desired output function as t(x,y) = ∑anδ(x-xn,y-yn) (3) where (xn,yn) are the output locations, and the coefficients an are weights assigned to each location … Anamorphic Fourier transform systems allow scaling of the Fourier transform to increase the resolution of one axis relative to the other …” on pp. 218, 219, and 221 of Davis and “… Fig. 1. Phase patterns applied on the SLM. Gray values of the figure from 0 to 255 correspond linearly to phase shifts from 0-2π. (a) The phase pattern for a biprism …” on pg. 89491S-2 of Li et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional phase pattern (e.g., comprising a anamorphic constant phase value in a direction orthogonal to the predetermined direction in both the first region and the second region whereby the basic phase pattern is non-axisymmetric with respect to a straight line passing through a center in the predetermined direction and orthogonal to the predetermined direction, and wherein the second amount is larger than the first amount based on the second absolute value a2 larger than the first absolute value a1 in t(x,y) = ∑anδ(x-xn,y-yn)) for the unspecified phase pattern of Simon et al. and the results e.g., comprising a anamorphic constant phase value in a direction orthogonal to the predetermined direction in both the first region and the second region whereby the basic phase pattern is non-axisymmetric with respect to a straight line passing through a center in the predetermined direction and orthogonal to the predetermined direction, and wherein the second amount is larger than the first amount based on the second absolute value a2 larger than the first absolute value a1 in t(x,y) = ∑anδ(x-xn,y-yn)) as the unspecified phase pattern of Simon et al.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. in view of Davis and Li et al. as applied to claim(s) 1 above, and further in view of Lee et al. (US 2010/0135547).
	In regard to claim 10 which is dependent on claim 1, while Simon et al. also disclose (paragraph 20) that “… Other patterns are possible …”, the device of Simon et al. lacks an explicit description that the phase pattern is a phase pattern in which a diffraction grating pattern of a diffraction grating shape and the basic phase pattern are superimposed on each other.  However, phase patterns are well known in the art (e.g., see “… One example of the spatial light modulator 120 includes a mask 130 (e.g., in the form of a two-dimensional grating) and a controller (not shown) for adjusting the spatial configuration of the mask such that the spatial phase of the patterned light beam 122 can be incrementally or continuously changed. The mask 130 may have local periodicity in one or more dimensions (e.g., along Px and Py axes in a plane perpendicular to the direction of light beam 112 as shown in FIG. 1) …” in paragraph 52 of  et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional phase pattern (e.g., “spatial light modulator 120 includes a mask 130 (e.g., in the form of a two-dimensional grating)”) for the unspecified phase pattern of Simon et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional phase pattern (e.g., a diffraction grating pattern of a diffraction grating shape and the basic phase pattern are superimposed on each other) as the unspecified phase pattern of Simon et al.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884